Case 2:17-cv-07083-RGK-MRW Document 419 Filed 11/01/18 Page 1 of 25 Page ID
                                #:20541


 1   VINCENT J. BELUSKO (CA SBN 100282)
     VBelusko@mofo.com
 2   HECTOR G. GALLEGOS (CA SBN 175137)
     HGallegos@mofo.com
 3   JONATHAN M. SMITH (CA SBN 292285)
     JonathanSmith@mofo.com
 4   MORRISON & FOERSTER LLP
     707 Wilshire Boulevard
 5   Los Angeles, California 90017-3543
     Telephone: 213.892.5200
 6   Facsimile: 213.892.5454
 7   JACK W. LONDEN (CA SBN 85776)
     JLonden@mofo.com
 8   DIANA B. KRUZE (CA SBN 247605)
     DKruze@mofo.com
 9   SHAELYN DAWSON (CA SBN 288278)
     Shaelyndawson@mofo.com
10   MORRISON & FOERSTER LLP
     425 Market Street
11   San Francisco, California 94105-2482
     Telephone: 415.268.7000
12   Facsimile: 415.268.7522
13   Attorneys for Defendants
     NIKON CORPORATION and NIKON INC.
14
                         UNITED STATES DISTRICT COURT
15
                       CENTRAL DISTRICT OF CALIFORNIA
16
                                WESTERN DIVISION
17
     CARL ZEISS AG and ASML              Case No. 2:17-cv-07083 RGK (MRWx)
18   NETHERLANDS, B.V.,
                   Plaintiffs,           DEFENDANTS NIKON
19       v.                              CORPORATION AND NIKON
     NIKON CORPORATION, SENDAI           INC.’S CLAIM CONSTRUCTION
20   NIKON CORPORATION, and              BRIEF IN RESPONSE TO
     NIKON INC.,                         PLAINTIFFS’ MEMORANDUM OF
21                 Defendants.           POINTS AND AUTHORITIES IN
                                         SUPPORT OF CLOSING
22                                       INSTRUCTION NO. 2
                                         (INTERPRETATION OF THE
23                                       CLAIMS) (ECF 385-1)
24                                       Trial Date: November  6, 2018
                                         Courtroom: 850, 8th Floor
25                                       Hon. R. Gary Klausner
26
27
28
Case 2:17-cv-07083-RGK-MRW Document 419 Filed 11/01/18 Page 2 of 25 Page ID
                                #:20542


 1                                             TABLE OF CONTENTS
 2                                                                                                                    Page
 3   I.      INTRODUCTION ............................................................................................ 1 
 4   II.     ARGUMENT ................................................................................................... 1 
 5           A.       The ’163 Patent ...................................................................................... 1 
 6                    1.       First / Second Filtering Means..................................................... 1 
 7                             a.       Nikon’s Construction Is Correct ....................................... 1 
 8                             b.       Plaintiffs Fail to Overcome the Strong Presumption
                                        that “Means” Terms are Governed By § 112 ¶ 6 .............. 3 
 9
                               c.       Plaintiffs’ Alternative Construction Is Divorced from
10                                      the ’163 Patent ................................................................... 6 
11                                      (i)       Plaintiffs’ Proposed Function is Wrong.................. 7 
12                                      (ii)      Plaintiffs’ Proposed Structure is Wrong ................. 9 
13                                      (iii)  Plaintiffs’ Criticism of Nikon’s Proposed
                                               Structure is Wrong ................................................ 10 
14
                      2.       Remaining Terms in the ’163 Patent ......................................... 13 
15
             B.       The ’312/’017/’574 Patents.................................................................. 13 
16
                      1.       The “Switching Device” Terms ................................................. 13 
17
                               a.       “Device” is a Nonce Word and Subject to § 112 ¶ 6. ..... 13 
18
                               b.       Plaintiffs’ Alternative Structure Is No Structure at All... 14 
19
                      2.       The “Select Signal” Terms ........................................................ 14 
20
                      3.       The “Selectively” Terms ........................................................... 17 
21
             C.       The ’335 Patent .................................................................................... 18 
22
                      1.       The Court Found that Steps (a) – (f) of Claim 1 Are Performed
23                             in Order and Do Not Overlap .................................................... 18 
24                    2.       “Fully depleting the first and second photodiodes” .................. 20 
25                    3.       “Adjusting a turn-on time and a turn-off time for the first and
                               second transfer transistors” ........................................................ 20 
26
27
28
     Case No. 2:17-cv-07083 RGK (MRWx)
                                                             i
     DEFS’ OPP’N TO PLS’ JURY INSTRUCTION NO. 2
     sf-3937609
Case 2:17-cv-07083-RGK-MRW Document 419 Filed 11/01/18 Page 3 of 25 Page ID
                                #:20543


 1                                       TABLE OF AUTHORITIES
 2
                                                                                                           Page(s)
 3
     Cases
 4
     800 Adept, Inc. v. Murex Secs., Ltd.,
 5
        539 F.3d 1354 (Fed. Cir. 2008) ........................................................................... 17
 6
     Alcon Research, Ltd. v. Apotex Inc.,
 7      687 F.3d 1362 (Fed. Cir. 2012) ........................................................................... 20
 8
     Cardiac Pacemakers, Inc. v. St. Jude Med., Inc.,
 9     296 F.3d 1106 (Fed. Cir. 2002) ............................................................................. 9
10   Ferring B.V. v. Watson Labs., Inc.-Fla.,
11      764 F.3d 1401 (Fed. Cir. 2014) ........................................................................... 20
12   Greenberg v. Ethicon Endo-Surgery, Inc.,
       91 F.3d 1580 (Fed. Cir. 1996) ............................................................................... 5
13
14   Intamin, Ltd. v. Magnetar Techs., Corp.,
        483 F.3d 1328 (Fed. Cir. 2007) ........................................................................... 19
15
     Konami Gaming, Inc. v. Marks Studios, LLC,
16
       No. 2:14-CV-01485-JAD-CWH,
17     2017 WL 3174905 (D. Nev. July 25, 2017) .......................................................... 8
18   Koninklijke Philips N.V. v.Wangs Alliance Corp.,
19     No. 14-12298-DJC,
       2017 WL 6329616 (D. Mass. Dec. 11, 2017) ....................................................... 6
20
21   Laitram Corp. v. Rexnord, Inc.,
        939 F.2d 1533 (Fed. Cir. 1991) ....................................................................... 5, 12
22
     LifeScreen Sciences, LLC v. Cordis Corp.,
23      No. 6:13-CV-091,
24      2014 WL 3956486 (E.D. Tex. Aug. 12, 2014)...................................................... 6
25   Phillips v. AWH Corp.,
26      415 F.3d 1303 (Fed. Cir. 2005) (en banc) ..................................................... 13, 20

27   Rodime PLC v. Seagate Tech., Inc.,
       174 F.3d 1294 (Fed. Cir. 1999) ............................................................................. 4
28
     Case No. 2:17-cv-07083 RGK (MRWx)
     DEFS’ OPP’N TO PLS’ JURY INSTRUCTION NO. 2             ii
Case 2:17-cv-07083-RGK-MRW Document 419 Filed 11/01/18 Page 4 of 25 Page ID
                                #:20544


 1   Skky, Inc. v. MindGeek S.A.R.L.,
 2      859 F.3d 1014 (Fed. Cir. 2017),
        cert. denied, 1385 S. Ct. 1693 (2018) ................................................................... 4
 3
     St. Isidore Research, LLC v. Comerica Inc.,
 4
         No. 2:15-CV-1398-JRG-RSP,
 5       2016 WL 4988246 (E.D. Tex. Sept. 19, 2016) ..................................................... 8
 6   In re Swinehart,
 7       439 F.2d 210 (C.C.P.A. 1971) ........................................................................... 4, 9

 8   TecSec, Inc. v. IBM Corp.,
        731 F.3d 1336 (Fed. Cir. 2013) ............................................................................. 4
 9
10   TI Grp. Auto. Sys. (N. Am.), Inc. v. VDO N. Am., L.L.C.,
        375 F.3d 1126 (Fed. Cir. 2004) ............................................................................. 4
11
     Verint Sys. Inc. v. Red Box Recorders Ltd.,
12
        166 F. Supp. 3d 364 (S.D.N.Y. 2016) ................................................................... 8
13
     Williamson v. Citrix Online, LLC,
14      792 F.3d 1339 (Fed. Cir. 2015) ....................................................................... 2, 13
15
     Other Authorities
16
     35 U.S.C. § 112 ¶ 6 ............................................................................................ passim
17
     Merriam-Webster’s Collegiate Dictionary (10th ed.) .............................................. 13
18
19
20
21
22
23
24
25
26
27
28
     Case No. 2:17-cv-07083 RGK (MRWx)
     DEFS’ OPP’N TO PLS’ JURY INSTRUCTION NO. 2                iii
 Case 2:17-cv-07083-RGK-MRW Document 419 Filed 11/01/18 Page 5 of 25 Page ID
                                 #:20545


1    I.      INTRODUCTION
2            Nikon opposes the constructions in Plaintiffs’ Closing Jury Instruction No. 2
3    (“Interpretation of the Claims”). As shown below, Nikon’s constructions conform to
4    the patents and the Court’s previous order, while Plaintiffs’ constructions do not.
5    II.     ARGUMENT
6            A.      The ’163 Patent
7                    1.      First / Second Filtering Means
8            The parties dispute the construction of the following terms in claim 15:
9      “first filtering means configured for identifying a plurality of image regions of
10         said input image that have a likelihood of containing said target image pattern,
11         said filtering means being configured to correlate said input image with a
12         reference image pattern to select said image regions, said reference image
13         pattern being indicative of said target image pattern”;
14     “second filtering means operatively coupled to and operatively following said
15         first filtering means for screening said image regions to select a candidate region
16         that has a high likelihood of containing said target image pattern, said second
17         filtering means being configured to examine a grayscale characteristic of said
18         image regions as a determination factor in selecting said candidate region from
19         among said image regions.”
20           There is a strong presumption that claim terms using the word “means,” such
21   as the “filtering means” terms above, are subject to § 112 ¶ 6. Nikon’s constructions
22   state the exact structures from the specification that conform to these “filtering
23   means.” Plaintiffs fail to overcome the presumption that § 112 ¶ 6 applies, because
24   the claim terms themselves are stated in functional, not structural, language.
25                           a.      Nikon’s Construction Is Correct
26           The “first filtering means” and “second filtering means” are claim terms
27   written in classic means-plus-function form. They each recite the function to be
28   performed by the claimed “means.” (ECF No. 212-2 (“Darrell Decl.”) ¶¶ 58-60,

     Case No. 2:17-cv-07083 RGK (MRWx)
     DEFS’ OPP’N TO PLS’ JURY INSTRUCTION NO. 2
                                                   1
     la-1400575
 Case 2:17-cv-07083-RGK-MRW Document 419 Filed 11/01/18 Page 6 of 25 Page ID
                                 #:20546


1    63-65.) Given the patentee’s reliance on the classic means-plus-function language, it
2    is the specification that provides the structures to perform these functions. See, e.g.,
3    Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1347-48 (Fed. Cir. 2015).
4            Claim 15 uses functional language to recite the functions performed by the
5    “first filtering means” and “second filtering means.” The claim states that these
6    “means” are “configured” to provide certain functionality, but the claim lacks the
7    structure to provide that functionality. The claimed functions of the “first filtering
8    means” are “identifying a plurality of image regions of said input image that have a
9    likelihood of containing said target image pattern” (“Identifying Function”) and
10   “correlate said input image with a reference image pattern to select said image
11   regions” (“Correlate Function”). (Darrell Decl. ¶¶ 58-59.) The claimed functions of
12   the “second filtering means” are “screening said image regions to select a candidate
13   region that has a high likelihood of containing said target image pattern” (“Screening
14   Function”) and “examine a grayscale characteristic of said image regions as a
15   determination factor in selecting said candidate region from among said image
16   regions.” (“Examine Function”) (Id. ¶¶ 63-64.)
17           Nikon’s constructions of these “means” are the structures set forth in the
18   specification to perform the recited functions. The “first filtering means” is the
19   “linear matched filter 56, programmed to employ an algorithm described at 7:10–21
20   and 7:44–53.” (Darrell Decl. ¶ 60.) The “second filtering means” is the “non-linear
21   filter 66, which is programmed to employ an algorithm described at 7:64–8:7.” (Id.
22   ¶ 65.) Nikon’s constructions make the “image processing system” of claim 15
23   structurally complete, i.e., useful “for detecting a target image pattern in an input
24   image.” (’163 patent, 17:28–29.) The patent teaches that the “first filtering means”
25   performs a linear correlation on the input image using a single NN filtering kernel
26   to create a correlation image. (Id., 2:40–42, 7:13–16; Darrell Decl. ¶ 60.) The
27   correlation image is sent to the processing module of the “first filtering means” to
28   select temporary candidate regions, those that contain a local maximum in the


     Case No. 2:17-cv-07083 RGK (MRWx)
     DEFS’ OPP’N TO PLS’ JURY INSTRUCTION NO. 2   2
 Case 2:17-cv-07083-RGK-MRW Document 419 Filed 11/01/18 Page 7 of 25 Page ID
                                 #:20547


1    correlation image and have pixel correlation values greater than a threshold value.
2    (’163 patent, 7:44–51; Darrell Decl. ¶ 60.) These structures perform the Correlate
3    and Identifying Functions above for the “first filtering means.”
4            The patent teaches that the selected temporary candidate regions from the first
5    filtering means are transmitted to the “second filtering means,” where the non-linear
6    filter analyzes contrast values of sub-regions in the temporary candidate regions to
7    select, i.e., screen, those exceeding a threshold contrast value. (’163 patent, 7:61–
8    8:7; Darrell Decl. ¶ 65.) These structures perform the claimed Examine and
9    Screening Functions above for the “second filtering means.” This analysis shows the
10   structures identified by Nikon, or their equivalents, are necessary to perform the
11   claimed functions. There are no alternative structures in the ’163 patent, and none
12   identified by Plaintiffs, that perform the recited functions of the “filtering means.”
13                           b.      Plaintiffs Fail to Overcome the Strong Presumption
                                     that “Means” Terms are Governed By § 112 ¶ 6
14
             Plaintiffs weakly assert that § 112 ¶ 6 should not apply, contending that the
15
     “first filtering means” and “second filtering means” set forth an algorithm. (See ECF
16
     No. 385-1 (“Mem.”) at 2-7.) But, Plaintiffs cannot overcome the presumption that
17
     § 112 ¶ 6 applies because Claim 15 recites no algorithm or other structure; it only
18
     recites functions to be performed by structures in the specification. As explained
19
     herein, Plaintiffs’ failure to add structure from the specification leaves the first and
20
     second filtering means without the structure needed to serve their claimed functions.
21
             First, without support, Plaintiffs conflate functional language in the claims
22
     with alleged algorithmic steps to be performed—with respect to the phrase “correlate
23
     said input image with a reference image pattern to select said image regions” of the
24
     first filtering means and the phrase “examine a grayscale characteristic of said image
25
     regions as a determination factor in selecting said candidate region from among said
26
     image regions” of the second filtering means. (Mem. at 3.) This is functional
27
     language defining each filtering means “by what it does[, in part,] rather than by
28


     Case No. 2:17-cv-07083 RGK (MRWx)
     DEFS’ OPP’N TO PLS’ JURY INSTRUCTION NO. 2    3
 Case 2:17-cv-07083-RGK-MRW Document 419 Filed 11/01/18 Page 8 of 25 Page ID
                                 #:20548


1    what it is.” In re Swinehart, 439 F.2d 210, 212 (C.C.P.A. 1971). There are no
2    structures or algorithms in claim 15 to perform the “correlate” / “examine” functions;
3    instead, the structures are in the patent’s specification. (See Darrell Decl. ¶¶ 56-67.)
4            Plaintiffs’ reliance on TI Group Automotive Systems (North America), Inc. v.
5    VDO North America, L.L.C., 375 F.3d 1126, 1135 (Fed. Cir. 2004) is misplaced. In
6    that case the term “pumping means” did not involve any algorithm. TI Group, 375
7    F.3d at 1135. And, unlike here, the claim there explicitly recited a structure to fully
8    perform its function. Id. By contrast, claim 15 here only recites “filtering means,”
9    which as explained below lacks structure of its own. (Darrell Decl. ¶¶ 58, 63.)1
10           Second, Plaintiffs assert that the Identifying and Screening Functions are
11   structures. (Mem. at 3-4.) But, Plaintiffs’ expert conflates the function of an
12   algorithm with the algorithm itself. A comparison of the specific structures in
13   Nikon’s constructions (’163 patent, 7:10–21, 7:44–8:7) to claim 15’s functional
14   language confirms this. Dr. Darrell explains that what Dr. Mundy calls algorithms in
15   claim 15 are, in fact, the functions of the first and second filtering means, while the
16   specification provides the structures to carry them out. (See Darrell Decl. ¶¶ 56-67.)
17           Third, Plaintiffs’ claim that the word “filtering” by itself describes a specific
18   algorithm is meritless. (Mem. at 4-5.) Plaintiffs’ own expert, Dr. Mundy, confirms
19   this in his declaration and in his citation to the extrinsic Fisher reference, claiming
20   only generically that a filter “must take in as input a[n unspecified] signal, perform
21   a[n unspecified] transformation operation, and then construct [in an unspecified
22
23   1
       Plaintiffs also cite to other inapposite cases. (See Mem. at 2.) The TecSec, Inc. v.
     IBM Corp. court found “system memory” is sufficient structure to perform the
24   general function of ‘storing data.’” 731 F.3d 1336, 1348 (Fed. Cir. 2013). But, here,
     the skilled artisan would not understand there to be sufficient structure. (Darrell
25   Decl. ¶¶ 58-60, 63-65.) Skky, Inc. v. MindGeek S.A.R.L. is also inapposite because,
     unlike here, “the claims [did] not recite a function . . . for the wireless device means
26   to perform,” making § 112 ¶ 6 inapplicable. 859 F.3d 1014, 1020 (Fed. Cir. 2017),
     cert. denied, 1385 S. Ct. 1693 (2018). Finally, Rodime PLC v. Seagate Tech., Inc.,
27   did not involve an algorithm, but rather a mechanical “positioning means” for
     moving a component, and thus § 112 ¶ 6 did not apply because the claim recited
28   structure. 174 F.3d 1294 (Fed. Cir. 1999). Here, Claim 15 has no such structure.

     Case No. 2:17-cv-07083 RGK (MRWx)
     DEFS’ OPP’N TO PLS’ JURY INSTRUCTION NO. 2   4
 Case 2:17-cv-07083-RGK-MRW Document 419 Filed 11/01/18 Page 9 of 25 Page ID
                                 #:20549


1    fashion] a[n unspecified] output signal as modified by the transformation operation.”
2    (See id. at 5.) That is not specific structure. Indeed, that the “first” and “second”
3    filtering means” in claim 15 serve different filtering functions and have different
4    structures to perform their functions establishes that Plaintiffs cannot rely on the
5    word “filtering,” standing alone, to connote structure. There is no standard structural
6    meaning for the term “filtering means” in the art of image processing.2
7            Fourth, Plaintiffs argue that dependent claims 16 and 19 add structure that
8    should preclude treating the “filtering means” terms of independent claim 15 “as
9    purely functional.” (Mem. at 5-6.) Plaintiffs are wrong as a matter of law. In
10   Laitram Corp. v. Rexnord, Inc., the Federal Circuit addressed this very issue and
11   held that the recitation of structural claim elements in dependent claims (e.g., claims
12   16 and 19) that depend from a mean-plus-function claim term in an independent
13   claim (e.g., claim 15) cannot be used to avoid the mandate of applying § 112 ¶ 6 to
14   the mean-plus-function term. 939 F.2d 1533, 1538 (Fed. Cir. 1991). Though
15   Plaintiffs erroneously allege this would lead to incompatibility or overbreadth,
16   (Mem. at 6), Plaintiffs later contradict this allegation by admitting that the structural
17   limitations expressly recited in claims 16 and 19 are already part of the “means” of
18   claim 15, (id. at 14), like the “cross member” in Laitram, 939 F.2d at 1538. Thus,
19   the parties agree that the structural limitations in claims 16 and 19 do not expand
20   claim 15’s scope. Plaintiffs thus cannot use dependent claims 16 and 19 to overcome
21   the presumption that § 112 ¶ 6 applies to the “filtering means” terms in claim 15.
22           Fifth, Plaintiffs argue that the “first” and “second” filtering means and image
23   pattern detector have a structural relationship with respect to one another. (Mem. at
24   6.) For example, claim 15 recites “second filtering means operatively coupled to and
25   operatively following said first filtering means.” (’163 patent, 17:3738 (claim 15).)
26
27   2
       Plaintiffs’ citation to Greenberg v. Ethicon Endo-Surgery, Inc., 91 F.3d 1580, 1583
     (Fed. Cir. 1996) does not help them. (Mem. at 5 n.5.) There, the Court was plainly
28   referring to a physical “filter,” e.g., for a liquid, 91 F.3d at 1583, not a filter for data.

     Case No. 2:17-cv-07083 RGK (MRWx)
     DEFS’ OPP’N TO PLS’ JURY INSTRUCTION NO. 2   5
Case 2:17-cv-07083-RGK-MRW Document 419 Filed 11/01/18 Page 10 of 25 Page ID
                                #:20550


1    This is true. But, this is irrelevant to whether the first filtering means and the second
2    filtering means are individually means-plus-function claim elements subject to § 112
3    ¶ 6. Plaintiffs cite no precedent that would allow operational linkages among
4    “means” claim elements to overcome the presumption that § 112 ¶ 6 applies.
5            Finally, Plaintiffs’ citation to two other cases, (Mem. at 6 n.6), also does not
6    overcome the presumption that § 112 ¶ 6 applies. In Koninklijke Philips N.V. v.
7    Wangs Alliance Corp., the court stated that “input filter” is “a standard term of art in
8    the field of power supplies” when it construed the term “input filter means.” No. 14-
9    12298-DJC, 2017 WL 6329616, at *5 (D. Mass. Dec. 11, 2017). As noted above,
10   there is no standard term in the field of image processing that is “filtering means.”
11   Likewise, in LifeScreen Sciences, LLC v. Cordis Corp., the court found that “conical
12   filtering means” was not subject to § 112 ¶ 6 because the qualifier “conical” and
13   additional “extensive structure recited within the claim itself” provided sufficient
14   structure in the field of blood filters at issue. No. 6:13-CV-091, 2014 WL 3956486,
15   at *8 (E.D. Tex. Aug. 12, 2014). Claim 15 here does not have analogous structure to
16   avoid application of § 112 ¶ 6 to “first filtering means” and “second filtering means.”
17                           c.      Plaintiffs’ Alternative Construction Is Divorced from
                                     the ’163 Patent
18
             Assuming that § 112 ¶ 6 does apply to “first” and “second” filtering means,”
19
     Plaintiffs propose alternative constructions for these terms that are both divorced
20
     from the patent and overly broad. (Mem. at 7-16.) By contrast to Nikon’s complete
21
     constructions, Plaintiffs’ proposed constructions (i) fail to specify fully the functions
22
     in claim 15 for the “first” and “second” filtering means and (ii) fail to specify
23
     sufficient structure necessary for the “means” to carry out their claimed functions.
24
             As a result, Plaintiffs must resort to creating strawmen to attack Nikon’s
25
     constructions. For example, Plaintiffs unduly criticize the structure of the “second
26
     filtering means” in Nikon’s construction for having candidate regions corresponding
27
     to the “expected positions of the eyes of a human face.” (Mem. at 7, 11-12.) Yet, as
28


     Case No. 2:17-cv-07083 RGK (MRWx)
     DEFS’ OPP’N TO PLS’ JURY INSTRUCTION NO. 2    6
Case 2:17-cv-07083-RGK-MRW Document 419 Filed 11/01/18 Page 11 of 25 Page ID
                                #:20551


1    Plaintiffs themselves point out (id. at 7), the system “can be readily modified to
2    detect a different image pattern,” (’163 patent, 5:910). While the ’163 patent
3    discloses candidate regions corresponding to the “expected positions of the eyes of a
4    human face,” that is just the example used by the patentee. It is clear from the ’163
5    patent that the system of claim 15 could equivalently use a different candidate
6    region. This is consistent with Nikon’s construction of “second filtering means,”
7    which is the expressly disclosed structure and its equivalents. (See Section II.A.1.a.)
8                                    (i)     Plaintiffs’ Proposed Function is Wrong
9            Plaintiffs propose an incomplete function for each of the “first filtering means”
10   and the “second filtering means,” as shown in the chart. (Mem. at 8.)3
11
12
13
14
15
16
17
             Plaintiffs contend that “correlate . . .” and “examine . . .” in claim 15 connote
18
     algorithms used to accomplish the Identifying and Screening Functions, respectively.
19
     (Mem. at 7-8.) But, Plaintiffs provide no support for their position. (Id.) Assuming
20
     “correlate…” in the claim is an algorithm, Plaintiffs fail to articulate how carrying
21
     out the alleged “correlate” algorithm achieves the Identifying Function. Likewise,
22
     assuming “examine…” in the claim is an algorithm, Plaintiffs fail to articulate how
23
     carrying out the alleged “examine” algorithm achieves the Screening Function.
24
             The reason is simple: Plaintiffs cannot cobble together from the claim alone
25
     the structure needed to construct the “first filtering means” and the “second filtering
26
     3
       Plaintiffs have readily identified a claimed function to be performed by the “first
27   filtering means” and a different claimed function to be performed by the “second
     filtering means,” (Mem. at 7-8), which undermines their arguments that these claim
28   terms should be construed without applying § 112 ¶ 6 at all.

     Case No. 2:17-cv-07083 RGK (MRWx)
     DEFS’ OPP’N TO PLS’ JURY INSTRUCTION NO. 2      7
Case 2:17-cv-07083-RGK-MRW Document 419 Filed 11/01/18 Page 12 of 25 Page ID
                                #:20552


1    means” using the functional language of the “correlate…” and “examine…”
2    limitations. Rather, they baldly circumvent the § 112 ¶ 6 requirement to identify
3    structures in the specification that perform the Correlate and Examine Functions.
4            To attempt to justify their identification of the “correlate…” and “examine…”
5    limitations as alleged structural algorithms, Plaintiffs resort to parsing a (too) fine
6    distinction between “configured for” and “configured to” in claim 15. (Mem. at
7    7-8). According to Plaintiffs, the phrase “configured for” introduces the verb
8    gerunds “identifying” and “screening,” alleged to identify functions, while the phrase
9    “configured to” introduces the verb roots “correlate” and “examine,” alleged to
10   identify structures. (Id. at 8-9.) Plaintiffs are attempting to prove too much.
11   Common sense, the claim language, and case law dictate that both “configured for”
12   and “configured to” identify functions performed by the claimed “filtering means.”
13           The decision in Konami Gaming, Inc. v. Marks Studios, LLC, No. 2:14-CV-
14   01485-JAD-CWH, 2017 WL 3174905, at *4 & n.36 (D. Nev. July 25, 2017) is
15   instructive. The Konami court found that the term “game controller” in the
16   following limitation was a means-plus-function claim element: “a game
17   controller configured to initiate the instance of the game”; and “the game controller
18   being further configured to replace each of the symbols.” Id. at *4 (emphasis in
19   original). The court found that replacing “game controller” with “computer means”
20   provided “a ‘black box’ term for carrying out processing functions without any
21   definite structure.” Id. The claim language in Konami is analogous to the claim 15
22   terms in this case. But this case is actually stronger because there is a presumption
23   that § 112 ¶ 6 applies to the “filtering means configured to” terms in claim 15.
24           Other cases have also found that an element “configured to” achieve a purpose
25   is a means-plus-function claim element. See Verint Sys. Inc. v. Red Box Recorders
26   Ltd., 166 F. Supp. 3d 364, 374 (S.D.N.Y. 2016) (“analysis module configured to
27   receive an identifier . . .” is subject to § 112, ¶ 6); see also St. Isidore Research, LLC
28   v. Comerica Inc., No. 2:15-CV-1398-JRG, 2016 WL 4988246, at *14 (E.D. Tex.


     Case No. 2:17-cv-07083 RGK (MRWx)
     DEFS’ OPP’N TO PLS’ JURY INSTRUCTION NO. 2   8
Case 2:17-cv-07083-RGK-MRW Document 419 Filed 11/01/18 Page 13 of 25 Page ID
                                #:20553


1    Sept. 19, 2016) (finding that § 112, ¶ 6 does not apply to the term ‘processor
2    configured to . . .’ terms.”)
3            Hence, the “correlate . . .” and “examine . . .” limitations are each functional,
4    part of the multi-functions that define each filtering means “by what it does, rather
5    than by what it is,” In re Swinehart, 439 F.2d at 212. (See Darrell Decl. ¶¶ 56-67.)
6                                (ii) Plaintiffs’ Proposed Structure is Wrong
7            Plaintiffs identify overly broad, generic structures in the specification, which

8    are insufficient to carry out the claimed functions of the “first filtering means” and

9    the “second filtering means.” (Mem. at 9-11; see Darrell Decl. ¶¶ 59-61, 64-67.)

10   Plaintiffs, therefore, have violated the principle that the “corresponding structure

11   must include all structure that actually performs the recited function[s].” Cardiac

12   Pacemakers, Inc. v. St. Jude Med., Inc., 296 F.3d 1106, 1119 (Fed. Cir. 2002).

13           Plaintiffs urges the Court to construe “first filtering means” to be a generic

14   “linear matched filter” and “second filtering means” to be a generic “non-linear

15   filter,” claiming nothing more is necessary to provide structure to the claims. (Mem.

16   at 9-11.) In support of Plaintiffs’ construction of “first filtering means,” they offer

17   the conclusory statements of Dr. Mundy, pointing only to a generic discussion of

18   “linear systems” in the Jain textbook. (Id. at 10-11.) But Plaintiffs fail to explain

19   how the “linear matched filter” alone carries out the claimed Identifying and

20   Correlate Functions. They cannot, because their construction of “first filtering

21   means” is an empty black box: a linear filter that needs the specific algorithm set

22   forth in the specification of the ’163 patent to provide sufficient structure. Alone, the

23   linear matched filter is inadequate as it does not necessarily perform the Correlate

24   Function or the Identifying Function. (Darrell Decl. ¶ 61.) And Plaintiffs’ extrinsic

25   evidence does not provide the structure that the patent’s specification provides, as in

26   Nikon’s construction: linear matched filter 56, programmed to employ an algorithm

27   described at 7:10–21 and 7:44–53. Nikon’s structure is the minimum necessary to

28   carry out the functions of the “first filtering means.” (Section II.A.1.a supra.)


     Case No. 2:17-cv-07083 RGK (MRWx)
     DEFS’ OPP’N TO PLS’ JURY INSTRUCTION NO. 2   9
Case 2:17-cv-07083-RGK-MRW Document 419 Filed 11/01/18 Page 14 of 25 Page ID
                                #:20554


1            Likewise, in support of their construction of “second filtering means,”
2    Plaintiffs again offer only the conclusory statements of Dr. Mundy, who provides no
3    specifics of how the “non-linear filter,” without the structure in the specification,
4    carries out the claimed Screening and Examine Functions. (See Mem. at 11; ECF
5    No. 165-22 ¶¶ 129-41.) Plaintiffs have no explanation because their construction of
6    “second filtering means” is an empty black box, a non-linear filter that needs the
7    specific algorithm set forth in the patent’s specification to provide sufficient
8    structure. Alone, the non-linear filter is inadequate as it does not necessarily perform
9    the Examine or Screening Function. (Darrell Decl. ¶ 66.) Only Nikon’s construction
10   provides the minimum structure necessary—a non-linear filter 66 programmed to
11   employ an algorithm described at 7:64–8:7. (Section II.A.1.a supra.)
12           Plaintiffs’ construction of the “first filtering means” as a “linear matched
13   filter” and the “second filtering means” as a “non-linear filter” leaves claim 15 with
14   insufficient structure to carry out the claimed functions, and should be rejected.
                                 (iii) Plaintiffs’ Criticism of Nikon’s Proposed
15                                     Structure is Wrong
16           Plaintiffs wrongly contend that Nikon’s constructions include more structure
17   from the specification than necessary to implement the recited functions for the first
18   and second “filtering means.” (Mem. at 10-15.) As shown above, Nikon’s
19   construction provides only the structure necessary to carry out the claimed functions.
20   (Section II.A.1.a supra.) Plaintiffs’ other criticisms are meritless. Plaintiffs’ first
21   criticism relates to candidate regions that are “the expected positions of the eyes of a
22   human face” in the algorithm for the second filtering means. (Mem. at 11-12; ’163
23   patent, 7:66–8:1.) Nikon addressed this criticism above: Plaintiffs ignore that
24   different possible candidate regions are encompassed by Nikon’s construction. (See
25   Section II.A.1.c supra.) Plaintiffs’ second criticism provides three reasons that
26   Plaintiffs contend Nikon’s algorithm for the “first filtering means” from the ’163
27   patent specification is allegedly unnecessary. (Mem. at 12-14.) None have merit.
28           The first reason Plaintiffs allege is that Nikon has included “structure that is


     Case No. 2:17-cv-07083 RGK (MRWx)
     DEFS’ OPP’N TO PLS’ JURY INSTRUCTION NO. 2   10
Case 2:17-cv-07083-RGK-MRW Document 419 Filed 11/01/18 Page 15 of 25 Page ID
                                #:20555


1    not necessary structure to the function.” (Mem. at 13.) Plaintiffs criticize Nikon for
2    including the “manner in which the ‘filtering kernel is calculated’” into the structure
3    of the “first filtering means” (id.), but Nikon did not intend the filtering-kernel
4    generator or the manner in which the filter kernel is calculated to be part of “first
5    filtering means.”4 Plaintiffs also assert that the “correlation image” “appears out of
6    nowhere” (Mem. at 13), but the ’163 patent makes plain that the linear matched filter
7    of the “first filtering means” performs a linear correlation on the input image using a
8    single N×N filtering kernel to create a correlation image. (’163 patent, 2:40–42,
9    7:13–16; Darrell Decl. ¶ 60.) Plaintiffs also assert that transmitting the correlating
10   image to the processing module and the processing module itself are not required for
11   the Screening or Examine Function [of the “second filtering means”] (Mem. at 13),
12   but Nikon never said that they are. Plaintiffs confuse the “first” and “second filtering
13   means.” The “processing module” is required for the “first filtering means” while
14   the Screening and Examine Functions are assigned to the “second filtering means.”
15           For its second purported reason, Plaintiffs contend that Nikon is improperly
16   “describ[ing] just one embodiment.” (Mem. at 13.) But, as stated above, the
17   filtering-kernel generator itself is not part of, and is irrelevant to, Nikon’s
18   construction of the “first filtering means.” Plaintiffs also point to “a less preferred
19   embodiment [in which] steps 114, 116, and 118 are deleted from the pre-filtering
20   process.” (Id.) As is apparent from Figure 9 and column 13, lines 8 to 13, of the
21   ’163 patent, in that less preferred embodiment “every image region of the received
22   image is analyzed by the non-linear filter.” In other words the “first filtering means”
23   is eliminated entirely in that embodiment, and thus such embodiment is not and
24   cannot be an embodiment of claim 15. Neither of Plaintiffs’ complaints changes the
25   claim construction analysis. Plaintiff cannot show that Nikon’s constructions of
26
27   4
       The first filtering means uses a filtering kernel (’163 patent, 7:15-16), but does not
     include the filtering-kernel generator 16 that generates the filtering kernel (id., 7:17-
28   18, 11:8-67). Thus, Plaintiffs’ criticism is unfounded.

     Case No. 2:17-cv-07083 RGK (MRWx)
     DEFS’ OPP’N TO PLS’ JURY INSTRUCTION NO. 2   11
Case 2:17-cv-07083-RGK-MRW Document 419 Filed 11/01/18 Page 16 of 25 Page ID
                                #:20556


1    “first” and “second filtering means” exclude any embodiments of claim 15.
2            The third purported reason that Plaintiffs contend Nikon’s structures are
3    unnecessary is claim differentiation between independent claim 15 and dependent
4    claims 16 and 19. (Mem. at 14.) But Plaintiffs try to make exactly the argument that
5    was rejected by the Federal Circuit in Laitram, which entirely dispenses with
6    Plaintiffs’ claim differentiation argument. (See Section II.A.1.b supra.)
7            Finally, Plaintiffs urge the Court to adopt middle-ground constructions if the
8    Court rejects Plaintiffs’ constructions. (Mem. at 15.) These are also insufficient to
9    provide the structure necessary to carry out the claimed functions. For the “first
10   filtering means,” Plaintiffs provide no support for their bald contention that “‘a linear
11   matched filter [that] includes a linear-convolution step and a [generic] decision step’
12   (e.g., the language at ’163 patent 7:10-13) … is more than sufficient for the
13   ‘identifying …’ and alleged ‘correlate …’ functions.” (Id.) Rather, the “decision
14   step” has to specify how to “identify[] a plurality of image regions of said input
15   image that have a likelihood of containing said target image pattern” of claim 15.
16   The specification clearly discloses at 7:44-53 the specific decision step needed,
17   which includes selecting only those regions that have a local maximum in the
18   correlation image. (Darrell Decl. ¶¶ 60-61.)
19           Regarding the “second filtering means,” Plaintiffs similarly provide no support
20   for their bald contention that “‘a non-linear filter that analyzes the local contrast
21   values within predetermined subregions of the temporary candidate region’ (e.g., the
22   language at ’163 patent 7:64-66)…is more than sufficient for the ‘screening…’ and
23   alleged ‘examine…’ functions.” (Mem. at 15.) This construction on its face does
24   not state how to analyze the contrast values to perform the required “screening.”
25   But, the specification clearly discloses from 7:64 to 8:7 the use of a threshold
26   contrast value to perform the screening function. (See Darrell Decl. ¶¶ 65-67.) Even
27   Plaintiffs’ middle-ground constructions of the “first filtering means” and “second
28   filtering means” are incomplete. The Court should adopt Nikon’s constructions.


     Case No. 2:17-cv-07083 RGK (MRWx)
     DEFS’ OPP’N TO PLS’ JURY INSTRUCTION NO. 2   12
Case 2:17-cv-07083-RGK-MRW Document 419 Filed 11/01/18 Page 17 of 25 Page ID
                                #:20557


1                    2.      Remaining Terms in the ’163 Patent
2            Plaintiffs’ agree the terms “correlating”; “correlation”; “convolution”; and
3    “correlation image” need no construction, and should be given their plan and
4    ordinary meaning as understood by a person of ordinary skill in the art. Phillips v.
5    AWH Corp., 415 F.3d 1303, 1313 (Fed. Cir. 2005) (en banc).
6            B.      The ’312/’017/’574 Patents
7                    1.      The “Switching Device” Terms
8            The parties dispute the meaning of the “switching device” terms, namely
9    (1) “a switching device configured to interconnect a sensing node of a selected unit
10   pixel to a sensing node of a neighboring unit pixel in response to a select signal”
11   (’312 patent, claim 7); and (2) “a switching device configured to interconnect a first
12   sensing node of a first sensing pixel to a second sensing node of a second sensing
13   pixel in response to a select signal, wherein the first sensing pixel is in a first scan
14   line and the second sensing pixel is in a second scan line” (’017 patent, claim 7).
15           Nikon contends that these terms are subject to § 112 ¶ 6 because they use the
16   word “device” as a nonce term that does not connote any specific structure.
17                      a.   “Device” is a Nonce Word and Subject to § 112 ¶ 6.
             The term “device” is not defined in the ’312 or ’017 patent, and is not
18
     meaningful by itself. Merriam-Webster’s Collegiate Dictionary (10th ed.) defines
19
     the term to mean “something fanciful, elaborate, or intricate in design.” Adding
20
     “switching” in front of “device” does not reduce its vagueness. “Generic terms such
21
     as ‘mechanism,’ ‘element,’ ‘device,’ and other nonce words that reflect nothing more
22
     than verbal constructs may be used in a claim in a manner that is tantamount to using
23
     the word ‘means’ because they ‘typically do not connote sufficiently definite
24
     structure’ and therefore may invoke § 112, para. 6.” Williamson, 792 F.3d at 1350
25
     (citation omitted). The word “device” “does not provide any indication of structure
26
     because it sets forth the same black box recitation of structure for providing the same
27
     specified function as if the term ‘means’ had been used.” Id.
28


     Case No. 2:17-cv-07083 RGK (MRWx)
     DEFS’ OPP’N TO PLS’ JURY INSTRUCTION NO. 2   13
Case 2:17-cv-07083-RGK-MRW Document 419 Filed 11/01/18 Page 18 of 25 Page ID
                                #:20558


1                            b.      Plaintiffs’ Alternative Structure Is No Structure at All
2            Plaintiffs’ proposed structure, “switching device, such as a transistor,” is
3    insufficient for purposes of performing the recited functions of the means-plus-
4    function terms. The function of a transistor, by itself, is to either turn on or turn off,
5    in response to a control signal. For example, if any of the transistors shown in Fig. 4
6    of the ’312/’017 patents, including the transfer transistor, reset transistor, etc., are
7    disconnected, they each perform the identical function of turning on or turning off in
8    response to a corresponding control signal. However, when connected in a specific
9    way, each transistor performs a very different function, such as transferring charges
10   from a photodiode to the sensing node (transfer transistor) or resetting the sensing
11   node (reset transistor). Similarly, M400 and M450 transistors, by themselves, do not
12   “interconnect a sensing node of a selected unit pixel to a sensing node of a
13   neighboring unit pixel in response to a select signal” (’312 patent, claim 7) or
14   “interconnect a first sensing node of a first sensing pixel to a second sensing node of
15   a second sensing pixel in response to a select signal, wherein the first sensing pixel is
16   in a first scan line and the second sensing pixel is in a second scan line” (’017 patent,
17   claim 7). By themselves, transistors M400/M450 are not any different than any other
18   transistors in Fig. 4. In order to perform the recited functions of the means-plus-
19   function element, M400/M450 must be configured “for interconnecting the sensing
20   node of the currently selected pixel to the sensing node of the nearest neighboring
21   pixel which is lately scanned, in response to the row select signal.” (’312 patent at
22   5:79.) Plaintiffs’ contrary argument is simply another attempt to encompass subject
23   matter that was not disclosed by the written description.
24                   2.      The “Select Signal” Terms
25           Nikon requests that the Court construe the “select signal” terms, which are:
26   (1) “in response to a line select signal” (’312 patent, claim 1); (2) “in response to a
27   select signal” (id., claim 7); (3) “in response to a select signal” (’017 patent, claim
28   7); and (4) “select signal” (’574 patent, claims 2, 5, 7, 13, 17-19, 22, 29).


     Case No. 2:17-cv-07083 RGK (MRWx)
     DEFS’ OPP’N TO PLS’ JURY INSTRUCTION NO. 2    14
Case 2:17-cv-07083-RGK-MRW Document 419 Filed 11/01/18 Page 19 of 25 Page ID
                                #:20559


1            These terms should be construed consistent with their ordinary meaning to one
2    of skill in the art and consistent with the specification and file history of the ’312
3    patent. They should be construed as: “a signal that is supplied to a select transistor
4    of a unit pixel to couple the unit pixel to an output line.” Claim 1 of the ’312 patent
5    recites that a “sensing node of a unit pixel in a previous scan line is selectively
6    shared with a sensing node of a unit pixel in a current scan line in response to a line
7    select signal of the current scan line.” Claim 7 recites that the “select transistor” is
8    configured to switch an address “in response to the select signal.” Figures 2 and 4 of
9    the ’312 patent include select transistors used to select a scan line in a pixel array.
10           In Figure 2, select transistors M41 and M42 are driven by select signals Sx1
11   and Sx2, respectively. As noted in the ’312 patent, a select transistor in Figure 2 is
12   “for switching and addressing.” (’312 patent, 1:6162.) In Figure 4, corresponding
13   transistors M414 and M424 are controlled by the select signals Sx1 and Sx2,
14   respectively. In accordance with the labels n-1, and, n+1 shown in Figure 4, the
15   three unit pixels are read out sequentially from top to bottom in response to the select
16   signals Sx1, Sx2 and Sx3, respectively. And, as noted at 4:24-35, the switching
17   device for sharing sensing nodes is also controlled “by a line select signal,” and more
18   particularly, the switch M400 is driven by the “row select signal SX2” [sic Sx2]. As
19   can be seen in Figure 4 and described at 4:51-54, the row select signal Sx2 is applied
20   to transistor M424 “for switching and addresses.” Thus, in both the prior art of
21   Figure 2 (which does not have sharing of sensing nodes) and the circuit of Figure 4
22   (which does have sharing of sensing nodes), a “select signal” is the control signal
23   that is applied to a select transistor which couples a unit pixel to an output line, so as
24   to select a line (row or column). (3221 ECF No. 182-2 ¶¶ 35-40.)
25           This is consistent with the plain and ordinary meaning. The select signal is
26   always associated with the select transistor in connection with image sensors. The
27   applicant emphasized this in the file history of the patent. Claim 1, as filed, was
28   initially rejected in view of prior art. In arguing over the prior art, applicant stated:


     Case No. 2:17-cv-07083 RGK (MRWx)
     DEFS’ OPP’N TO PLS’ JURY INSTRUCTION NO. 2   15
Case 2:17-cv-07083-RGK-MRW Document 419 Filed 11/01/18 Page 20 of 25 Page ID
                                #:20560


1             However, the sharing of the floating diffusion node for 30 according
2             to Altice, Jr. is not selective much less based on a line select signal.
3             In particular, according to Altice, Jr., the two pixels shown in Figs. 3
4             and 10, always share the floating diffusion node 430, and that such
5             sharing of the node thus cannot be selected in response to a signal,
6             much less by a line select signal as required by the present claim 1.
7    (3221 ECF No. 164-16 at 448-49 (emphasis added).) Applicant also noted in the
8    same Remarks in the history: “[A] line select signal may be, e.g., either the row
9    select signal or the column select signal [if row or column line scanning
10   respectively].” (Id. at 449.) The Applicant further stated:
11            [C]laim 1 of the present application requires that the sensing node of
12            the unit pixel in a previous scan line, i.e., a previously selected line, is
13            shared with a sensing node of a unit pixel in a current scan line, i.e.,
14            the currently selected line, and that such sharing is accomplished
15            selectively in response to a line select signal, i.e., the signal that
16            selects the current scan line. (Id. at 450 (emphasis added in bold).)
17           The Applicant distinguished claim 7 over the same prior art on the basis of “in
18   response to a select signal” and referenced its claim 1 arguments. (Id. at 451.)
19           Therefore, “select signal” should be construed as “a signal that is supplied to a
20   select transistor of a unit pixel to couple the unit pixel to an output line.” As claimed
21   in claim 1, sensing nodes are selectively shared “in response to a line select signal.”
22   And as claimed in claim 7, the switching device interconnects sensing nodes “in
23   response to the select signal.” Thus, line selection in a sensing node interconnection-
24   sharing are both controlled by the same control signal, i.e., the select signal. Claim
25   7 of the ’017 patent also recites the “select signal,” which should be construed
26   consistently with the parent ’312 patent. (ECF No. 182-2 ¶ 44.) Similarly, claims 2,
27   5, 7, 13, 17, and 25 of the ’574 patent refer to the “select signal” in one form or
28   another. All claims should be provided a similar construction.


     Case No. 2:17-cv-07083 RGK (MRWx)
     DEFS’ OPP’N TO PLS’ JURY INSTRUCTION NO. 2   16
Case 2:17-cv-07083-RGK-MRW Document 419 Filed 11/01/18 Page 21 of 25 Page ID
                                #:20561


1            Plaintiffs’ argument that Nikon imports a limitation into the claims is simply
2    wrong. Initially, the select signal is the signal that controls the select transistor for an
3    image sensor – no improper importation is necessary for one of ordinary skill in the
4    art to understand that. Further, applicants consistently pointed that out in the
5    specification and the file history as discussed above. 800 Adept, Inc. v. Murex Secs.,
6    Ltd., 539 F.3d 1354, 1364-65 (Fed. Cir. 2008) (prosecution history used as support
7    for the construction already discerned from the claim language and confirmed by the
8    written description). In seeking and obtaining construction of the underlined phrase
9    of claim 1, (which precedes the bolded phrase that Nikon seeks to construe),
10   Plaintiffs thus relied on the specification for their construction. (ECF No. 173 at 5.)
11            Wherein a sensing node of a unit pixel in a previous scan line is
12            selectivey shared with a sensing node of a unit pixel in a current scan
13            line in response to a line select signal of the current scan line.
14   (emphasis added). This Court adopted the Plaintiffs’ proposed construction5 as
15   consistent with the specification, expressly relying on the specification. (ECF No.
16   305 at 6-7.) It is the height of hypocrisy for Plaintiffs to now argue that one looks to
17   the specification to inform the construction for one portion and not the immediately
18   following portion of the very same claim clause.
19                   3.      The “Selectively” Terms
20           Nikon’s position on (1) “selectively couplable” (’017 patent, claim 1); and
21   (2) “selectively electrically coupling” (’574 patent, claims 3, 9, 13, 24) has been that
22   these terms lack written description, or in the alternative take their plain and ordinary
23   meanings that require no construction. (ECF No. 261 at 7-9.) Nikon’s position for
24   (1) was rejected by the Court, which also adopted Plaintiffs’ construction of the
25   longer phrase, “the sensing node is selectively couplable to a sensing node of a
26
     5
      The court construed the underlined term as “connectable via a switch with a sensing
27   node of a unit pixel in a current scan line to selectively receive photocharges from
     one or more photodiodes of the unit pixel in the current scan line and not from any
28   photodiode in the previous scan line.” (ECF No. 305 at 607.)

     Case No. 2:17-cv-07083 RGK (MRWx)
     DEFS’ OPP’N TO PLS’ JURY INSTRUCTION NO. 2   17
Case 2:17-cv-07083-RGK-MRW Document 419 Filed 11/01/18 Page 22 of 25 Page ID
                                #:20562


1    sensing pixel in a previous scan line.”6 (ECF No. 305 at 8-9, 11-12 (emphasis
2    added).) Ironically, Plaintiffs are flip-flopping on their own prior position by now
3    suggesting “selectively couplable,” which is the most significant aspect of the
4    construed phrase, needs no construction. Essentially, Plaintiffs now apparently
5    agree with Nikon’s position. (See id.) More importantly, if “selectively couplable”
6    needs no construction, then it necessarily follows that the longer phrase “the sensing
7    node is selectively couplable …” also needs no construction and should be given its
8    plain and ordinary meaning. The same treatment should be given to the “selectively”
9    term for claim 1 of the ’312 patent. (Id. at 6.) Nikon requests the Court reconsider the
10   constructions for the “selectively” terms vis-à-vis the parties’ agreement that the
11   terms be given plain and ordinary meaning and thus require no construction.
12         C.    The ’335 Patent
13           The disputed ’335 patent terms are (1) whether steps (a) – (f) must be

14   performed in order without overlap (claim 1); (2) “fully depleting the first and

15   second photodiodes” (claim 1); and (3) “adjusting a turn-on time and a turn-off time

16   for the first and second transfer transistors” (claim 3).7

17                   1.      The Court Found that Steps (a) – (f) of Claim 1 Are
                             Performed in Order and Do Not Overlap
18           Consistent with the Court’s Order, a plain reading of claim 1 indicates there is
19   no overlap of the method steps. (ECF No. 305.) The prosecution history confirms
20   there can be no overlap of the method steps. In the Amendment filed on October 21,
21   2003, the applicants of the ’335 patent specifically described the claimed method
22   steps – making clear that the steps follow one after the other – in an effort to
23   distinguish the cited prior art reference, Guidash. Specifically, the application went
24   through each step and used the terms “following, “and subsequent,” “as a next step,”
25
     6
       The Court construed this as “a sensing node in a current scan line is selectively
26   connectable via a switch with a sensing node of a sensing pixel in a previous scan
     line to receive an electrical signal from one or more photodiodes of the sensing pixel
27   in the current scan line and not from any photodiode in the previous scan line.”
     7
       No dispute remains for the “turning on” / “turning off,” terms which was construed
28   by the Court to mean “the transistors transition from on to off.” (ECF No. 305 at 13.)

     Case No. 2:17-cv-07083 RGK (MRWx)
     DEFS’ OPP’N TO PLS’ JURY INSTRUCTION NO. 2   18
Case 2:17-cv-07083-RGK-MRW Document 419 Filed 11/01/18 Page 23 of 25 Page ID
                                #:20563


1    “next,” and “finally.”8 The ’335 patent specification discloses embodiments, without
2    overlapping steps, that are covered by claim 1. (See, e.g., ’335 patent, 3:644:37.)
3    The fact that another embodiment, Figure 5, shows step B overlapping with other
4    steps is of no moment.9 There is no requirement that the claims cover all disclosed
5    embodiments. See Intamin, Ltd. v. Magnetar Techs., Corp., 483 F.3d 1328, 1336-
6    337 (Fed. Cir. 2007) (“[A] claim need not cover all embodiments.”).
7            Additionally, as the Court recognized, there can be no literal infringement
8    because there is no “turning off” of the transfer transistors as required during steps
9    1(c) and 1(e). (ECF No. 305 at 14.) The plain meaning of the claim language and
10   the prosecution history preclude expanding a method step to encroach (i.e., overlap)
11   into time periods of other steps in order to capture unrelated signal transitions. The
12   Court’s finding of non-infringement confirms that there can be no such overlap –
13   specifically with respect to steps (c) through (e).
14           Dependent claim 2 cannot permit an overlap of the steps recited in claim 1 as a
15   matter of law. Claim 1 is the only independent claim of the ’335 patent, and claims
16   2–12 each depend from claim 1. That means that each of claims 2–12 has all of the
17   steps recited in claim 1—including steps 1(c) and 1(e)—in addition to whatever steps
18
     8
       “According to the method as set forth in [claim 1], following [a] depletion of the
19   first and second photodiodes and subsequent [b] receipt of light therein for
     generating photoelectric charges, [c] the reset transistor is turned on, the first and
20   second transfer transistors are turned off, the select transistor is turned on, and the
     reset voltage level is output through the single sensing node, the drive transistor and
21   the select transistor. As a next step, [d] the reset transistor is turned off and then the
     first transfer transistor is turned on while the reset transistor remains off; a data
22   voltage level of the photoelectric charges generated in the first photodiode is then
     output. Next, [e] the reset transistor is turned back on, the first transfer transistor is
23   turned off (the second transfer transistor already being off), and the reset voltage is
     output. Finally, [f] the reset transistor is turned off and the second transfer transistor
24   is turned on while the reset transistor remains off, and the data voltage level of the
     photoelectric charges generated in the second photodiode is output. This is not
25   shown or suggested by Guidash.” (ECF No. 154-9 at NIKON708300010934-35; see
     also  ECF No. 153-1 at 8-9 (underlined added, italicized emphases in original ).)
26   9
       Figure 5 itself only shows overlap by step B. (’335 patent, FIG. 5; ECF No. 196-1
     at 3.) Steps (c) through (f) do not overlap. Steps (c) through (f) show a series of
27   transistors turning on and off sequentially. The timing of these signal transitions is
     essential to the operation of claim 1. If the steps overlapped, they would not be
28   performed at the right time. The steps cannot overlap to operate correctly. (Id.)

     Case No. 2:17-cv-07083 RGK (MRWx)
     DEFS’ OPP’N TO PLS’ JURY INSTRUCTION NO. 2   19
Case 2:17-cv-07083-RGK-MRW Document 419 Filed 11/01/18 Page 24 of 25 Page ID
                                #:20564


1    appear in that particular dependent claim.10 Ferring B.V., 764 F.3d at 1411
2    (dependent claim contains all limitations of claim from which it depends); see also
3    Alcon Research, Ltd. v. Apotex Inc., 687 F.3d 1362, 1367 (Fed. Cir. 2012) (“It is
4    axiomatic that a dependent claim cannot be broader than the claim from which it
5    depends. . . . A dependent claim narrows the claim from which it depends.”)
6    (internal quotations and citations omitted). The Court found that “the patent does not
7    disclose an overlap in claim 1.” (ECF No. 305 at 21.) It follows that claim 2
8    necessarily does not permit an overlap of the steps recited in claim 1.
9            Nor does claim 2 describe overlapping steps. Claim 2 further limits step (b)
10   (and step (b) alone) of claim 1 by requiring generating photocharges while the first
11   transfer transistor is turned off. The claim states that this is performed “regardless of
12   the states of [the other transistors],” not regardless of the other steps. For example,
13   the second transfer could be either on or off during step (b) without impacting step
14   (b). But the transistors still need to transition to their proper states in subsequent
15   steps, including the transfer transistors. Thus, none of the claims permit overlap.
16                 2.    “Fully depleting the first and second photodiodes”
17           Nikon agrees that the term “fully depleting the first and second photodiodes”

18   needs no construction, and should be given its plan and ordinary meaning as

19   understood by a person of ordinary skill in the art. Phillips, 415 F.3d 1313.
                 3.    “Adjusting a turn-on time and a turn-off time for the first
20                     and second transfer transistors”
21           Nikon agrees that the term “adjusting a turn-on time and a turn-off time for the
22   first and second transfer transistors” needs no construction, and should be given its
23   plain and ordinary meaning. Phillips, 415 F.3d at 1313.
24
     10
       Accordingly, for any of claims 2–12 to be literally infringed, all of the steps
25   recited in claim 1 must be literally satisfied—including steps 1(c) and 1(e)—in
     addition to whatever steps appear in that particular dependent claim. Because the
26   Court already held as a matter of law that steps 1(c) and 1(e) are not literally
     satisfied, the claims that depend from claim 1—i.e. all of the remaining claims of the
27   ’335 patent—also are not literally satisfied and therefore are not literally infringed.
     Ferring B.V. v. Watson Labs., Inc.-Fla., 764 F.3d 1401, 1411 (Fed. Cir. 2014).
28


     Case No. 2:17-cv-07083 RGK (MRWx)
     DEFS’ OPP’N TO PLS’ JURY INSTRUCTION NO. 2   20
Case 2:17-cv-07083-RGK-MRW Document 419 Filed 11/01/18 Page 25 of 25 Page ID
                                #:20565


1
     Dated: November 1, 2018                      Respectfully submitted,
2
                                                  MORRISON & FOERSTER LLP
3
4                                                 By: /s/ Vincent J. Belusko
                                                      Vincent J. Belusko
5
                                                         Attorneys for Defendants
6                                                        NIKON CORPORATION and
                                                         NIKON INC.
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Case No. 2:17-cv-07083 RGK (MRWx)
     DEFS’ OPP’N TO PLS’ JURY INSTRUCTION NO. 2     21
